 



Exhibit 10.1
FIRST AMENDMENT TO LEASE
     THIS FIRST AMENDMENT TO LEASE is effective as of the 31st day of October,
2007 (the “Amendment”) by and between RALEIGH FLEX OWNER I LLC, a Delaware
limited liability company (“Landlord”) (successor-in-interest to Duke Realty
Limited Partnership) and CATAPULT COMMUNICATIONS CORPORATION, a Nevada
corporation (“Tenant”).
WITNESSETH:
     WHEREAS, Duke Realty Limited Partnership and Tenant entered into a certain
Lease dated October 21, 2002 (the “Lease”) whereby Tenant leased approximately
30,835 rentable square feet of space located at 800 Perimeter Park Drive,
Suite A, Morrisville, North Carolina 27560 (the “Leased Premises”) located in
EastRidge at Perimeter Park (formerly known as Perimeter Park) (the “Park”); and
     WHEREAS, Duke Realty Limited Partnership transferred all right, title and
interest in the Premises and the Lease to FirstCal Industrial 2 Acquisition,
LLC, who then transferred all right, title and interest in the Premises and
Lease to the Landlord; and
     WHEREAS, the Lease shall expire on May 31, 2008 (the “Expiration Date”);
and
     WHEREAS, pursuant to Section 16.13 of the Lease (the Option to Extend) the
Landlord and Tenant desire to renew and extend the Term of the Lease for an
additional five (5) years from the Expiration Date; and
     WHEREAS, the Landlord and Tenant desire to further amend and modify the
Lease as provided herein.
     NOW, THEREFORE, in consideration of the mutual covenants and conditions
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
1. The foregoing recitals are true and correct and are incorporated herein by
reference. All capitalized terms not defined herein shall have the meaning given
to them in the Lease.
2. Section 1.01 (C) of the Lease shall be deleted in its entirety and shall be
replaced with the following:
     “C. Tenant’s Proportionate Share: 6.48% of the Park. The square footage of
the Park is 476,039 square feet. The determination of Tenant’s Proportionate
Share shall conclusively be deemed correct for all purposes hereunder. ”
3. The Lease Term is renewed and extended for five (5) years from the Expiration
Date (the “First Renewal Term”).

1



--------------------------------------------------------------------------------



 



4. The Minimum Rent during the First Renewal Term shall be paid as follows:

                  Per Square         Year   Foot   Monthly Rent   Annual Rent
June 1, 2008- May 31, 2009   $9.56   $24,565.22   $294,782.64 June 1, 2009-
May 31, 2010   $9.80   $25,181.92   $302,183.04 June 1, 2010- May 31, 2011  
$10.05   $25,824.31   $309,891.72 June 1, 2011- May 31, 2012   $10.30  
$26,466.71   $317,600.52 June 1, 2012- May 31, 2013   $10.56   $27,134.80  
$325,617.60

5. The Landlord hereby represents and warrants that in the event the roof allows
water to intrude into the Lease Premises, Landlord shall immediately repair the
roof as necessary. Notwithstanding the foregoing, in the event the Landlord is
unable to correct the roof by reasonable repair within twelve (12) months from
the full execution of this Amendment by Landlord and Tenant, the Landlord shall
cause the roof to be replaced.
6. Landlord hereby grants to Tenant an option to renew the Lease for one
(1) additional Lease Term of five (5) years in accordance with Section 16.13 of
the Lease (the “Second Option to Extend”). Tenant shall exercise the Second
Option to Extend in strict compliance with Section 16.13 of the Lease.
7. Landlord shall reimburse Tenant in an amount up to Ten Thousand Seven Hundred
Fifty and No/100 Dollars ($10,750.00) as an allowance (the “Improvement
Allowance”) for the repair of the deck area of the Leased Premises, painting of
the Leased Premises and replacing doors within the Leased Premises (the
“Improvements”). The Improvement Allowance will be paid to Tenant upon
satisfaction of the following conditions: (i) submission by Tenant to Landlord
of all paid in full invoices for the Improvements; (ii) submissions by Tenant to
Landlord of Tenant’s contractor’s sworn statement that all Improvements have
been paid for in full which shall include unconditional lien releases for all
Improvements. Notwithstanding the foregoing, Landlord shall have no obligation
to disburse any portion of the Improvement Allowance to Tenant during any period
when Tenant is in default under the Lease. In the event the documents submitted
by Tenant substantiate that the amounts paid or incurred by Tenant for
Improvements were less than the amount of the Improvement Allowance, the
Improvement Allowance shall be reduced accordingly.
8. Section 16.14 of the Lease is hereby deleted in its entirety and shall have
no further force and effect.
9. Except as amended hereby, the Lease shall be reaffirmed and all terms and
conditions of the Lease are in full force and effect, and the parties hereto
hereby ratify and affirm the terms and conditions of the Lease, as those terms
and conditions are amended hereby.

2



--------------------------------------------------------------------------------



 



10. This Amendment shall be binding upon and shall inure to the benefit of
Landlord and Tenant and their respective successors and assigns, and shall be
construed under and enforceable in accordance with the laws of the State of
North Carolina.
[Signature Page to Follow]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this instrument to be duly
executed as of the day and year first above written.

                      TENANT:       LANDLORD:    
 
                    Catapult Communication Corporation,       Raleigh Flex Owner
I LLC,     a Nevada corporation       a Delaware limited liability company    
 
                   
 
          By:   Raleigh Flex Investor LLC,    
 
              a Delaware limited liability company    
 
              Its Sole Member    
 
                   
By:
  /s/ Richard A. Karp                
 
                   
Name:
  Richard A. Karp
               
Title:
  Chairman and CEO                
 
          By:   Raleigh Flex Manager LLC,    
 
              a Michigan limited liability company    
 
              Its Manager    
 
                   
 
              By: /s/ Adam Lutz
 
Adam Lutz, Manager    

4